Citation Nr: 1100631	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction.

2.  Entitlement to an initial disability rating for service-
connected residuals of prostate cancer with prostatectomy, 
evaluated as 100 percent disabling prior to January 1, 2007 and 
40 percent disabling as of January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to September 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to an increased rating for residuals of 
prostate cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Erectile dysfunction is manifested by impotency without visible 
deformity of the penis and the Veteran is currently in receipt of 
special monthly compensation based on loss of use of a creative 
organ.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's increased rating claim, the rating 
decision dated in February 2007 granted service connection for 
erectile dysfunction; therefore, the claim is now substantiated.  
As such, the Veteran's filing of an appeal as to the rating 
determination by the RO does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 
3.159(b)(3).  Where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher rating 
for PTSD and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the Veteran's 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records and a VA examination dated in February 2007.  

The VA examination report dated in February 2007 reflects that 
the examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and an evaluation of the 
Veteran.  The examiner documented the claimed symptoms and the 
physical findings.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The RO granted service connection for erectile dysfunction as 
part of the Veteran's claim for residuals of prostate cancer and 
he was assigned a noncompensable rating.   The Veteran contends 
that he is entitled to a higher disability rating for this 
service-connected disability.

The Veteran's erectile dysfunction is currently rated as 
noncompensable by analogy under to 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2010), which pertains to deformity of the penis with 
loss of erectile power.  While the Veteran has not specifically 
been diagnosed with that disability, it is permissible to rate a 
diagnosed condition that does not match any of the diagnostic 
codes contained in the rating schedule under a closely related 
disease or injury, in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  There is no diagnostic code that specifically 
addresses the diagnosis of erectile dysfunction, however, 
Diagnostic Code 7522 does address loss of erectile power, which 
is precisely the symptomatology described by the Veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board cannot identify any other 
diagnostic code that would be more appropriate in evaluating his 
symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a 20 percent rating where the 
evidence shows deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the criteria 
for a compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  
Therefore, where both loss of erectile power and deformity are 
not demonstrated, a 0 percent rating will be assigned.  
Additionally, such Diagnostic Code provides that entitlement to 
special monthly compensation under 38 C.F.R. § 3.350 should be 
considered.

The Veteran underwent a VA genitourinary examination in February 
2007.  The Veteran reported that he had been impotent for the 
past two years.  He revealed that he was unable to achieve and 
maintain an erection.  The Veteran indicated that he does not 
receive treatment for his impotence.  The examiner noted that the 
Veteran's penis revealed normal findings on physical evaluation.  
A review of the treatment records associated with the claims file 
does not show that the Veteran has any deformity of the penis.  
Accordingly, the evidence of record demonstrates that the 
Veteran's erectile dysfunction is manifested by impotency without 
visible deformity of the penis.  As such, the Veteran is not 
entitled to an initial compensable rating under Diagnostic Code 
7522.  Furthermore, the Board observes that the Veteran is 
already in receipt of special monthly compensation based on loss 
of use of a creative organ.  See February 2007 Rating Decision.

The Board has considered whether staged ratings are appropriate.  
The evidence of record shows that the Veteran's symptoms of 
erectile dysfunction have not fluctuated materially during the 
course of this appeal.  As such, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a compensable rating for service-
connected erectile dysfunction.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant a 
compensable rating.

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
service-connected erectile dysfunction is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's erectile dysfunction with the established criteria 
found in the rating schedule for penis deformity with loss of 
erectile power shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
evidence does not show that his erectile dysfunction has caused 
marked interference with his employment, necessitated frequent 
periods of hospitalization or otherwise rendered impracticable 
the regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further development 
in keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).


ORDER

Entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction is denied.


REMAND

After a review of the record, the Board concludes that a remand 
for further development is necessary regarding the remaining 
issue on appeal.  

The Board observes that the Veteran was provided with a VA 
examination in February 2007 to evaluate the residuals of 
prostate cancer.  In the November 2010 informal hearing 
presentation, the Veteran's representative contends that the 
February 2007 VA examination does not accurately portray the 
current severity of the Veteran's disability and that his 
symptoms have become worse.  The U.S. Court of Appeals for 
Veterans Claims has held that "[w]here the veteran claims a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds 
that the Veteran should be provided with a new examination 
regarding his service-connected residuals of prostate cancer.

In addition, the Veteran noted that a private physician, Dr. D. 
J. C. at OU Physicians treated the Veteran for his residuals of 
prostate cancer, status post prostatectomy.  See April 2007 
notice of disagreement and VA urology clinic treatment record 
dated in April 2006.  The record contains the Veteran's treatment 
prior to the prostatectomy and evidence that Dr. D. J. C. 
performed the prostatectomy; however, the claims file does not 
contain any private treatment records from this physician after 
the prostatectomy.  This information will be helpful in 
determining the current severity of the Veteran's residuals of 
prostate cancer.  Furthermore, VA has a duty to assist the 
veteran in obtaining relevant records, including private 
treatment records that the Veteran has adequately identified.  38 
U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by VA.  38 
U.S.C.A. § 5103A.  Therefore, the Board finds that a remand is 
necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and to elicit from the 
Veteran the appropriate information and 
consent to obtain the treatment records of 
Dr. D. J. C. at OU Physicians in Oklahoma 
City, Oklahoma with respect to the 
Veteran's residuals of prostate cancer.  
After securing the appropriate consent 
from the Veteran, VA should attempt to 
obtain any such treatment records that 
have not previously been associated with 
the Veteran's VA claims folder.  

2.	Thereafter, schedule the Veteran for a VA 
genitourinary examination to determine the 
current severity of the Veteran's service-
connected residuals of prostate cancer.  The 
entire claims file must be provided to the 
examiner designated to examine the Veteran, 
and the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All necessary 
tests and studies should be accomplished and 
all clinical findings reported in detail.  

The examiner should address any current 
residuals of prostate cancer.  The examiner 
should also specifically address whether there 
has been local reoccurrence or metastasis of 
the Veteran's prostate cancer.  If examiner 
finds that there has not been any reoccurrence 
or metastasis, then he or she should indicate 
whether his residuals of prostate cancer are 
manifested by urinary leakage, and, if so, 
whether he needs to wear absorbent materials 
and the frequency they must be changed. 

The examiner should also specify whether the 
disability is manifested by renal dysfunction, 
and if so, to what extent. 

The examiner should set forth all examination 
findings, together with a complete rationale 
for the comments and opinions expressed. 

3.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to an initial increased rating for 
service-connected residuals of prostate cancer 
with prostatectomy, based on a review of the 
entire evidentiary record.  If the benefit 
sought on appeal remains denied, the RO should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to the 
Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


